Office Action Summary
This non-final office action is responsive to the filing of 3 September 2019.  Currently Claims 1-15 are pending and are examined below.   (The examiner notes that file foreign priority is claimed to European Patent Application 17159025.0, of which a certified copy has been filed).
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing gathered data to optimize energy efficiency without significantly more. The claim(s) recite(s):
Accessing a first kind of data to perform analytics  
Accessing a second kind of data to perform analytics  
Accessing a third kind of data to perform analytics  
Adapting the features of the environment/lighting system based on the analytics to optimize energy efficiency/space utilization.
 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims (See Figure 1  where the abstract idea can be implemented using generic hardware and software elements).   
The dependent claims further limit the abstract idea by reciting: 
Optimizing energy efficiency (claim 2), 
How the abstract idea is implemented in a context (claim 3)
The kinds of data being gathered for processing (claims 4, 5 and 7)
How the data analytics are performed (claim 6)
How the data is categorized (claims 8-10)
The kinds of data being retrieved and criteria for its retrieval (claims 11 and 12)
How the data is characterized (claim 13), 
 
Claims 14 and 15 recite similar limitations with generic hardware and software elements for performing the method steps.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application).  
While the claim recites the gathering of data from devices, using a database (or a generic cloud) to store/retrieve data, and performing analytics/optimization using a generic computer, these do not integrate the abstract idea into a practical application.
Further the use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more

Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Collecting, comparing known information to analyze patterns in mobile data usage, and then outputting

See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (this element implies that records are stored/accessed only in association with those whose data is in the record)

 Additionally several court cases have deemed that providing authenticated access to database records does not convey eligibility (see MyMedicalRecords, Inc. v.Walgreen Co; Jericho Sys. Corp. v. Axiomatics, Inc.,; OpenTV, Inc. v. Apple Inc; Preservation Wellness Techs., LLC v. Allscripts Healthcare Solutions, Inc.;).  The examiner notes that the specification does not provide any technology for how this is performed.

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.
  










Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites features which do not have adequate written description.  
These are:

    PNG
    media_image1.png
    129
    904
    media_image1.png
    Greyscale

	Thus the claimed invention recites using “analytics to optimize” energy efficiency (or space utilization).
	The specification describes that the analytics/optimization is performed by an “analytics engine” (discussed here on page 11):

    PNG
    media_image2.png
    404
    1483
    media_image2.png
    Greyscale

	Page 26

    PNG
    media_image3.png
    675
    1480
    media_image3.png
    Greyscale

	Here it discusses that clustering is used as a multi-objective optimization problem, but it does not say what the objectives are, nor does it define how the problem is set up.  This only supports the claimed optimization in a verbatim manner.
	 
	The claimed invention recites receiving data this for a device ID and then separately receiving data for a location, and further separately receiving both from which an optimization is performed.  However the specification does not provide adequate written description support for how this data is processed to “optimize energy efficiency”.  Although the claimed invention purports to solve the problem of using 
 
The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm (i.e. as per the analytic engine) for performing the claimed optimization.   

	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the optimization algorithm as described above, however fails to adequately describe the details for this element in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or 112 a).  Since the technologic knowledge of the invention is contained in how the computer performs this functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.  The examiner further notes that since the engine/algorithm is a key feature of the invention, this failure to adequately disclose the invention cannot be corrected merely by amending the claim language.  
	Claims 11-15 are similarly rejected.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Daylight and occupancy adaptive lighting control system: An iterative optimization approach”, D Caicedo, A Pandharipande - Lighting Research & …, 2016 - journals.sagepub.com (hereinafter Caicedo) in view of 
Jones US 2014/0263977 (hereinafter Jones)

	Regarding Claim 1, Caicedo teaches
 	1. (Currently Amended) A method of performing analytics relating to energy
management or space utilization in an environment of a lighting system-wherein the analytics comprise a data enabled analysis of data collected from a plurality of devices of the lighting system and stored at a cloud or backend with the purpose of providing data enabled services around energy management or space utilization in the environment and wherein the plurality of devices each comprising an illumination source and/or sensor; the method comprising:
	The system in Caicedo includes devices that have a sensor/illumination source as shown in Figure 3.
	Page 663:

    PNG
    media_image4.png
    214
    752
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    489
    738
    media_image5.png
    Greyscale

[[accessing a database at the cloud or backend comprising data reported by the devices and stored therein]], 
the data comprising values of one or more types of data reported by each respective one of the devices, 
Figure 3:

    PNG
    media_image6.png
    471
    1113
    media_image6.png
    Greyscale

The light sensors associated with the LED lamps is reported by the 24 devices as shown in Figure 2.
wherein the values of at least some of the data types reported by at least some of the devices are stored in association with a location of the respective device, the values of at least some of the data types reported by at least some of the devices are stored in association with an ID of the respective device, and the values of at least some of the data types reported by at least some of the devices are stored in association with both the location and ID of the respective device;
page 664 column 1:

    PNG
    media_image7.png
    287
    738
    media_image7.png
    Greyscale

Each device has a stored luminence level corresponding to it’s location (the result of the data gathering shows the mapping as illustrated, for example in Figure 4 – the office space/work area is shown in Figure 2, which shows the number ID and location of the sensors/lights corresponding to a grid of the office space/work area.
depending on whether the analytics are to characterize a property of a location, a device, or both, selecting between:
As shown below Caicedo teaches selecting various kinds of data as claimed (to characterize the location, a device and both) to provide the subsequent analysis.
i) using a designation of the location but not the ID as a selection criterion,
retrieving from the database, based on the selection criterion, the values of one or more of the data types reported by a subset of the devices from the specified location, and performing at least part of the analytics based on the retrieved values,

    PNG
    media_image8.png
    701
    1417
    media_image8.png
    Greyscale

ii) using a designation of the ID but not the location as a selection criterion,
retrieving from the database, based on the selection criterion, the values of one or more of the data types reported by one or more devices having the specified ID or IDs, and performing at least part of the analytics based on the retrieved values,
                    
    PNG
    media_image9.png
    724
    1128
    media_image9.png
    Greyscale

	Figure 7 on page 670 – here the data analytics is based on ID but not location (i.e. the ID of the particular sensor devices).
iii) using a designation of both the location and ID as a selection criterion,
retrieving from the database, based on the selection criterion, the values of one or more of the data types reported by one or more devices having the specified ID or IDs and/or the specified location, and performing at least part of the analytics based on the retrieved values; and
          
    PNG
    media_image10.png
    768
    1319
    media_image10.png
    Greyscale

	Here the analysis is based on the use of both ID and Location showing how the lights are dimmed/brightened correspondingly.
adapting one or more features of the environment and/or lighting system
Page 670 column 1
	
    PNG
    media_image11.png
    329
    733
    media_image11.png
    Greyscale

	Caicedo suggests that the data gathered is stored to perform the various graphing/analyzes shown above, however Caicedo does not explicitly teach using a database as per:
[[accessing a database at the cloud or backend comprising data reported by the devices and stored therein]], 
	However Jones teaches using a database to store the data for control/analysis:
	
    PNG
    media_image12.png
    273
    654
    media_image12.png
    Greyscale

	(The storage device of Figure 9 #925 also suggests a database)
	Jones is analogous art because it addresses gathering data to control a lighting system to provide energy efficiency/savings (see abstract and paragraphs 7-8).
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Caicedo to have included the teachings of Jones where a database is used to store data because it would have provided the well known benefit of using databases to store data so that it can be easily retrieved and used later.

	 Regarding Claim 2, Caicedo teaches
	2. (Original) The method of claim 1, wherein said adaptation comprises optimizing energy efficiency of the lighting system.
	Here the optimization approaches for the adaptation provides optimizing energy efficiency (i.e. to 48% and 54%)

Regarding Claim 3, Caicedo teaches
	3. (Currently Amended) The method of claim 1, wherein said environment
comprises an interior space of a building comprising a plurality of rooms, and wherein said adaptation comprises:
reassigning a function of one or more of the rooms, or repartitioning the interior space.
	The function of lighting is reassigned according to the optimization strategy(ies) of Caicedo as shown above.

Regarding Claim 4, Caicedo teaches
	4. (Currently Amended) The method of claim 1, wherein one of the data type or types retrieved based on location but not ID comprise one or more of: energy
consumption, and/or occupancy, and/or light sensor value, and/or motion sensor value, and/or temperature, and/or humidity, and/or air quality, and/or acoustic level.
	As shown in Figure 4 above, the light sensor value is gathered for the workspace

Regarding Claim 5, Caicedo teaches
	5. (Currently Amended) The method of claim 1, wherein the data
type or types retrieved based on ID but not location comprise one or more of: effective operational hours, and/or actuation level, and/or requests handled, and/or failure rate, and/or reported error, and/or diagnostics.
	The actuation level of the light (i.e. in luminence or light output) is shown in Figure 7 above.

Claim 6, Caicedo teaches
	6. (Currently Amended) The method of claim 1, wherein the analytics comprise generating a spatial data map comprising a spatial representation of one of the data type or types retrieved based on ID.
	The spatial data graph of Figure 5 shows a spatial representation of luminence data based on ID of the sensor.
	
Regarding Claim 7, Caicedo teaches
	7. (Original) The method of claim 6, wherein the one or more data types included in the spatial data map comprise: energy consumption, and/or occupancy value, and/or burning hours, and/or optical strength signal, and/or light sensor value, and/or motion sensor value, and/or temperature, and/or humidity, and/or air quality, and/or acoustic level.
	The dimming levels of Figure 5 are a light sensor value (dimming levels can also be considered an energy consumption value.

Regarding Claim 8, Caicedo teaches
8. (Currently Amended) The method of claim 1, wherein the ID is a
unique ID of an individual device of the lighting system.
	The sensor ID’s shown in Figure 7 are unique ID’s for a device in the system.

Regarding Claim 9, Caicedo teaches
9. (Currently Amended) The method of claim 1, wherein the ID is a
type ID identifying a category of the devices of the lighting system.
	The ID’s in Figure 7 identify the devices as lights in the lighting system.

Regarding Claim 10, Caicedo teaches
	10. (Currently Amended) The method of claim 1, wherein the designation of location is given in terms of an indication of a room or zone.
	The designation of locations in Caicedo is given as a zone or a room:

    PNG
    media_image13.png
    581
    1317
    media_image13.png
    Greyscale


Regarding Claim 11, Caicedo teaches
	11. (Original) The method of claim 10, wherein the indication comprises a specified property of the room or zone, the retrieval thereby comprising retrieving from the database the values of one or more of the data types reported by a subset of the devices from rooms or zones having the specified property.


Regarding Claim 12, Caicedo teaches
	12. (Original) The method of claim 11, wherein the method comprises determining a lifetime associated with said property for at least one of the rooms or zones, and wherein said retrieval for the subset of rooms or zones comprises retrieving only the values reported within said lifetime.
	Page 670 column 1:
	
    PNG
    media_image14.png
    323
    733
    media_image14.png
    Greyscale

	The lifetime here is the properties in the presence of daylight (i.e. a validity period during which the control algorithm is valid – as discussed in applicant’s specification on page 5 lines 2-3).

Regarding Claim 13, Caicedo teaches
	13. (Currently Amended) The method of claim 1 wherein the designation of location is given in co-ordinates of a 2-dimensional and/or 3-dimensional space.
	The coordinates of the workspace in Caicedo are given in 2 dimensional space as shown in Figure 4.

	Claims 14-15 recite similar limitations as those addressed in the rejection of Claims 1-13 above, and are therefore rejected under the same rationale.
	Furthermore regarding the system of Claim 14, Caicedo teaches an analytics engine (see the controller with an algorithm as shown in Figure 3 “lighting control”) and further see page 663 section 2.
	Furthermore regarding the software of Claim 15, Caicedo teaches a controller with an algorithm as discussed above, however Caicedo does not explicitly teach software for performing the method steps, however this is taught by Jones (see paragraph 123).  It would have been obvious to one of ordinary skill in the art to have modified the system/controller approach taught by Caicedo to have including performing the steps using software because it would have provided the benefit of applying a well known standardized approach towards making control algorithms run using software to automate the control steps shown.  Using software to perform algorithms has the advantage over other control approaches of being easily changed in the future to correct bugs or to incorporate additional features (as opposed to a hard wired approach using, for example  TTL logic which requires hardware changes, e.g. soldering or linking physical connections).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This reference teaches a control algorithm for lighting in a conference room (see page 1666 for discussion of the controller).
 	“An optimization framework for control of non-square smart lighting systems with saturation constraints”
S Afshari, S Mishra - 2015 American Control Conference (ACC), 2015 - ieeexplore.ieee.org

	This reference teaches a smart control system for lighting/HVAC using swarm optimization (see page 1145 for control details and architecture)
“Multi-agent control system with intelligent optimization for smart and energy-efficient buildings”
Z Wang, R Yang, L Wang - IECON 2010-36th annual …, 2010 - ieeexplore.ieee.org

	This reference a system which optimizes lighting by balancing energy consumption with lighting levels (see page 343)
“Smart indoor lighting systems with luminaire-based sensing: A review of lighting control approaches”
A Pandharipande, D Caicedo - Energy and Buildings, 2015 - Elsevier


    PNG
    media_image15.png
    732
    528
    media_image15.png
    Greyscale

	 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

26 February 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623